743 N.W.2d 877 (2008)
James MARTIN and Lucia Martin, Plaintiffs-Appellants,
v.
SMG, Defendant/Cross-Defendant/Third-Party Plaintiff-Appellee, and
Grand Rapids-Kent County Convention Area Authority, Defendant/Cross-Plaintiff/Third-Party Plaintiff-Appellee, and
Grand Rapids Ballet Company, d/b/a Grand Rapids Ballet, Third-Party Defendant.
Docket No. 134358. COA No. 273528.
Supreme Court of Michigan.
January 30, 2008.
On order of the Court, the application for leave to appeal the May 24, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion, and we REMAND this case to the Kent Circuit Court for further proceedings not inconsistent with this order.
We do not retain jurisdiction.